JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed February 29, 2008, and March 28, 2008, be affirmed. The district court did not abuse its discretion by dismissing appellant’s case for failure to state a claim. That court correctly determined that appellant’s claims against the Clerk of the United States Supreme Court, see In re Marin, 956 F.2d 339, 340 (D.C.Cir.1992), and various prosecutors, see Imbler v. Pachtman, 424 U.S. 409, 420, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976), for acting within the scope of their respective duties, are barred. Moreover, appellant’s damages claims are barred by Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), because a judgment on those claims would necessarily imply the invalidity of his conviction, which has not been invalidated in a prior proceeding. See also Edwards v. Balisok, 520 U.S. 641, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. *16See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.